Title: To George Washington from Adam Babcock, 12 June 1777
From: Babcock, Adam
To: Washington, George



sir
Dartmouth [Mass.] June 12th 1777

The privateer Brigt. Fanny lately return’d from a successful Cruise, sent in among other prizes the Ship Ceasar, out of whose Cargo the Owners (Vizt) Thomas Mumford, William Hart, Samuel Brown, Thos Hazard John Grenell, Archibd Blair & myself—have by this conveyance presented Your Excellency with Two pieces of fine Irish Linnen—which we beg You would do us the honour to accept as a small memorial of the very great Respect & Regard we bear to Your Excellency, and the high Sense we have of the great Obligations You have laid us under, and every Citizen of the United States—for Your many great & important Services, in repressing, under every Possible disadvantage—the Invasions of our cruel & unnatural Enemies—believe me sir, we feel ourselves, saved from impending Destruction & Slavery, by the smiles of heaven on Your Excellency’s victorious Army—Go on and prosper! till You have conquered all our Enemies and established peace & Liberty throughout this Continent, on Independent principles; and may that precious Life on which all our hopes are rested, be preserved amidst the Dangers and Deaths which surround You, long after that happy Event shall take place, to reap the Reward of all Your arduous Toils in the Feild—is the sincere Wish of us all. I have the honour to be, With the greatest Respect & Regard Your Excell’ys, most obedt humble servt

Adam Babcock

